Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellant

                                              v.

                       ELEPHANT INSURANCE COMPANY, LLC,
                                    Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI14055
                        Honorable Michael E. Mery, Judge Presiding

                              BEFORE THE EN BANC COURT

       In accordance with this court’s opinion of this date, we withdraw this court’s April 24,
2019 opinions and judgment and substitute today’s opinions and this judgment in their stead.

       We DISMISS appellant’s issues relating to her misrepresentation claims under the Texas
Deceptive Trade Practices Act and Insurance Code. We REVERSE the summary judgment as to
Kenyon’s claims of negligent undertaking, negligent training, common law negligence, and gross
negligence.

       We ORDER that appellant recover the costs she incurred related to this appeal from
appellee.

       SIGNED April 1, 2020.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice